Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-2005

In re: Kerwin
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4408




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In re: Kerwin " (2005). 2005 Decisions. Paper 1324.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1324


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-36     (January 2005)                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 04-4408
                                      ____________

                                IN RE: RYAN KERWIN,
                                           Petitioner
                                    ____________

          ON A PETITION FOR WRIT OF MANDAMUS FROM THE
     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                             PENNSYLVANIA
                 (Related to E.D. Pa. Civ. No. 03-cv-05645)
                               ____________

                      Submitted Under Rule 21, Fed. R. App. Pro.
                                  January 21, 2005
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.

                                   Filed: April 22, 2005
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Ryan Kerwin, a Pennsylvania inmate serving a five to ten-year sentence in

prison imposed in January 1999 for various offenses, has filed a petition for writ of

mandamus. Kerwin seeks to compel the District Court to render a final decision on his

petition for writ of habeas corpus, which was filed pursuant to 28 U.S.C. § 2254.




                                             1
              On April 11, 2005, subsequent to the filing of Kerwin’s mandamus petition,

the District Court entered an order denying his § 2254 petition. Because the District

Court has afforded Kerwin the relief sought, we will deny the mandamus petition as

moot.